DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22b and 50e. The replacement drawings filed 10/14/21 do not include these reference signs and they are still included in the specification on pages 8, 12 and page 11, respectively. The amended specification filed 10/14/21 also has not removed the reference to element numbers 22b and 50e.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 44. The amended specification filed 10/14/21 does not include this reference character, and it is still present in at least Figure 7. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to because the reference characters are hand-written and several are unclear or difficult to discern. The drawings are also objected to because several drawings (see for example Figures 7 and 10) include reference lines with no reference characters or numerals. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: The amendment to the specification filed 10/14/21 includes a reference to Fig. 45 (on page 2 of the amendment, corresponding .
Appropriate correction is required.

Claim Objections
Claims 2-7 are objected to because of the following informalities:  Claims 2-7 are presented as dependent claims, but they begin with the article “A” (e.g. “A power transfer device as defined in claim 1”). Dependent claims referring to a previously introduced element should begin with the article “The” instead of “A” (e.g. “The power transfer device as defined in claim 1”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnum (US. Patent No. 1,383,705).
Regarding claim 1, Farnum discloses a power transfer device [FIG. 1] for a fire door operator (the limitation “for a fire door operator” is an intended use recitation; since the power transfer device of Farnum is capable of use with a fire door operator, it reads on the claimed limitation) having a pair of drive gears (37, 37) comprising a bridge gear box (5, 7) having a drive shaft (11) configured to be coupled to an external drive (1); an idle spur gear (23) fixed to said drive shaft [FIGS. 2, 4]; a pair of spur gears (29, 29) coupled to said idle spur gear to rotate in response to rotations of said idle spur gear [FIG. 4]; and spur gear shafts (31, 31) coupled to said spur gears and arranged to be coupled to the drive gears (37, 37) of the operator, whereby rotation of said drive shaft by the external drive is translated to simultaneous rotations of the drive gears of the operator (page 2, lines 9-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Farnum (U.S. Patent No. 1,383,705) in view of Daus (U.S. Patent Application Publication No. 2016/0245379).
Regarding claims 2-6, Farnum discloses the power transfer device including the external drive being coupled to said bridge gear box, but does not disclose it in combination with a fire door operator.
Nonetheless, Daus discloses a fire door operator (14) coupled to a rolling door (12) that can be raised when rolled onto a generally horizontal shaft (68) when the shaft rotates in a first direction and lowered when the shaft rotates in an opposing direction (paragraph 0022-0029), said fire door operator comprising a planetary gear system (56, 58, 62, 60) adapted to be coupled to the rolling door shaft (planet gears 62 are coupled to hub 64 which is coupled to the shaft 68 via connector 66) and drive means (22 or 24) for selectively driving said planetary gear system to transmit rotational power to the generally horizontal shaft; wherein said drive means comprises a hand-operated chain drive (24) [FIG. 2]; or wherein said drive means comprises an exterior motor (22) coupled to said planetary gear system [FIG. 7], wherein said exterior motor is coupled by means of a drive shaft (shaft of the sprocket 96) engaged with said planetary gear system (via 96, 98, 56); and a sprocket (96) fixedly mounted on said drive shaft for coupling said drive shaft to said exterior motor [FIGS. 2, 7].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the power transfer device of Farnum in combination with the fire door operator taught by Daus, in order to provide gear reduction that would enable the use of larger and heavier door assemblies, or would enable the use of smaller motors or allow the door to be operated using less force.
Regarding claim 7, Farnum discloses that the bridge gear box couples said drive shaft (11) to said two spur gears (29, 29) for driving said fire door operator drive gears (37, 37).

Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive.
Applicant argues that Farnum fails to disclose two spur gear output shafts and is directed to a speed reduction device and therefore cannot be used as a fire door operator. This argument is not found persuasive. Farnum discloses the components of claim 1 as described above. The spur gear shafts 31 of Farnum read on the claimed spur gear shafts, as they are coupled to the respective spur gears 29 and arranged to be coupled to the drive gears 37, and rotation of the drive shaft 11 is translated to simultaneous rotations of the drive gears 37 of the operator. The speed reduction configuration of the operator of Farnum does not mean that it is not a power transfer device, as power is transferred from the drive shaft 11 to the drive gears 37, which reads on the claimed limitations. Applicant argues that the operator of Farnum could not be coupled to a fire door operator, but this argument is also not found persuasive. In the instant application, the drive gears 30 are each coupled to a single gear (the sun gear 26), in a similar manner to the configuration disclosed by Farnum. The fire door itself is not positively recited in claim 1--only the power transfer device is required, which Farnum discloses. Applicant has not persuasively argued that the power transfer device of Farnum is incapable of being used as a fire door operator, especially in view of the corresponding output of the drive gears of Farnum when compared to the output of the drive gears of the instant application.
Applicant argues that the power transfer device of Farnum is incapable of being used with the fire door operator of Daus. This argument is not found persuasive. Farnum discloses a power transfer device comprising the elements of claim 1, wherein the device outputs drive force to a single output drive shaft. Daus discloses a fire door operator including a motor sprocket 96 that is operated by a motor. Using the power transfer device of Farnum in sequence between the motor 22 and motor sprocket 96 of Daus to provide speed reduction and a corresponding power increase would be a combination that would be obvious and within the knowledge of one having ordinary skill in the art. It is also noted that the use of gear reduction devices in combination with motors is a well-known practice in the art of door operators, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for combining the power transfer device of Farnum with the door system of Daus would at least be in the knowledge generally available to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/CATHERINE A KELLY/Primary Examiner, Art Unit 3619